Citation Nr: 9918990	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veteran's 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The appellant's pertinent active service was from February 
1987 to April 1992.
This case comes before the Board of Veterans' Appeals (Board) 
from an administrative decision rendered in March 1993, in 
which the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), determined that 
the appellant's active service from February 1987 to April 
1992 was under dishonorable conditions because of willful and 
persistent misconduct, thus barring compensation benefits.  
The appellant subsequently perfected an appeal of that 
decision.

In a July 1997 decision, this case was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again found the character of the appellant's discharge 
to be a bar to benefits.  Accordingly, this case is properly 
before the Board for appellate consideration.


REMAND

As noted above, the appellant's claim was previously remanded 
for additional development regarding the charges resulting in 
the appellant's discharge.  The appellant's relevant period 
of active service was characterized at discharge as "under 
conditions less than honorable."  The service department 
also determined that at the time of his discharge and 
reenlistment in August 1989, he was not eligible for complete 
separation; thus, this is one period of unbroken service, 
despite his re-enlistment.  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits (with the exception of health care under Chapter 
17, Title 38, United States Code).  38 U.S.C.A. §§ 101(2), 
(18) (West 1991).  For purposes of the appellant's claim, a 
discharge or release from service under other than honorable 
conditions is considered to be under dishonorable conditions, 
thus barring entitlement to such VA benefits, when the 
discharge is issued as a result of acceptance of an 
undesirable discharge to escape trial by general court-
martial, 38 C.F.R. § 3.12(d)(1) (1988), or when there is 
willful and persistent misconduct, 38 C.F.R. § 3.12(d)(4) 
(1998).  

As previously mentioned, in an administrative decision dated 
in March 1993, VA found that the appellant's discharge was 
due to willful and persistent misconduct.  However, this 
decision was based solely on service department memoranda 
requesting and granting the appellant's discharge for the 
good of the service, under conditions other than honorable.  
These memoranda showed that the appellant had been charged 
with offenses under four Articles of the Uniform Code of 
Military Justice, each of which was noted to authorize the 
imposition of a Bad Conduct or Dishonorable Discharge.  
However, the specific charges were identified only by 
reference to a Code Article.  A report of contact with the 
Staff Judge Advocate identified the enumerated Articles as 
unauthorized possession and use of a controlled substance, 
abusing public animals, absence without leave, and disrespect 
and disobeying an officer.  However, no information regarding 
the specific circumstances which led to the charges was 
obtained; consequently, we have no information regarding what 
actions on the part of the appellant led to the charges, 
other than a broad category of offense.  In order to 
determine whether the actions committed by the appellant 
constituted willful and persistent misconduct, further 
information regarding the appellant's particular 
circumstances is required.  

To obtain this information, the Board remanded this claim in 
July 1997.  In response to that remand, the RO contacted the 
National Personnel Records Center (NPRC) to request the facts 
and circumstances surrounding the appellant's discharge, and 
contacted the Staff Judge Advocate's Office at Camp Robinson, 
Arkansas.  The Staff Judge Advocate responded that there were 
no records pertaining to the appellant at their office and 
that any records they may have had were forwarded to 
Commander, ARPERCEN, St. Louis, Missouri.  The RO then sent a 
request for records to Commander, USARCPAC, St. Louis, 
Missouri, and requesting the facts and circumstances leading 
to the appellant's discharge.  In response, the RO received 
copies of the documents already in the claims file, along 
with the reports of the Army Discharge Review Board (ADRB), 
which denied the appellant's request to upgrade his 
discharge.  The NPRC responded to the RO indicating that the 
requested records were forwarded to the ADRB.  As noted, 
these records were subsequently obtained by the RO from 
Commander, USARCPAC.

While the Board recognizes the effort made by the RO in 
response to its July 1997 remand, no additional evidence was 
obtained to help in the resolution of the appellant's claim.  
Reviewing the claims file again, the Board notes that the 
appellant was stationed at Fort Eustis, Virginia, at the time 
he was discharged.  Because his discharge was most likely 
processed by the Staff Judge Advocate's office at Fort 
Eustis, as opposed to the one at Camp Robinson, Arkansas, the 
Board believes that information surrounding the appellant's 
discharge may be located at this office.  Accordingly, the 
Board remands this claim and requests that the RO contact the 
Staff Judge Advocate Office, United States Transportation 
Command, at Fort Eustis, Virginia and request any information 
they may have regarding the appellant's discharge, including 
his charge sheet and any investigative reports by the 
Criminal Investigation Division (CID).  In the event that the 
Staff Judge Advocate's Office directs the RO to another 
location to obtain the records, the RO should pursue this 
suggestion and send a request to the identified office to 
obtain the appellant's records.  

Additionally, the RO should again contact Commander, 
ARPERCEN, St. Louis, Missouri, and request that all the 
records pertaining to the appellant's discharge be forwarded 
to the RO.  Finally, to ensure that all possible avenues of 
discovery are pursued, the RO should also contact the office 
of the Adjutant General of the Army and the office of the 
Judge Advocate General of the Army and request any 
information available regarding the appellant's discharge.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should again attempt to obtain 
all administrative records pertaining to 
the appellant's period of active duty from 
February 1987 to April 1992 from 
Commander, ARPERCEN, St. Louis, Missouri, 
to include a description of the actions on 
the part of the appellant which led to the 
charges resulting in his discharge.  

2.  The RO should attempt to obtain all 
administrative records pertaining to the 
appellant's discharge from his period of 
active duty from February 1987 to April 
1992 from the Staff Judge Advocate Office, 
United States Transportation Command, at 
Fort Eustis, Virginia.  The requested 
information should include the appellant's 
charge sheet and any investigative reports 
by the Criminal Investigation Division 
(CID).  In the event that the Staff Judge 
Advocate's Office directs the RO to 
another location to obtain the records, 
the RO should pursue this suggestion and 
send a request to the identified office to 
obtain the appellant's records.  

3.  The RO should attempt to obtain all 
administrative records pertaining to the 
appellant's discharge from his period of 
active duty from February 1987 to April 
1992 from the office of the Adjutant 
General of the Army and the office of the 
Judge Advocate General of the Army  to 
include a description of the actions on 
the part of the appellant which led to the 
charges resulting in his discharge.  In 
the event that either of these offices 
directs the RO to another location to 
obtain the records, the RO should pursue 
this suggestion and send a request to the 
identified office to obtain the 
appellant's records.  If the Office of the 
Staff Judge Advocate provides a more 
specific point of contact for these two 
offices, the point of contact identified 
by the Office of the Staff Judge Advocate 
should be used to request the appellant's 
records.

4.  After all the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case again, it 
is felt that to proceed with a decision on the merits at this 
time would not withstand scrutiny by the United States Court 
of Appeals for Veterans Claims.  The appellant need take no 
action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veteran' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










